EXHIBIT 10.2

 

VINTAGE PETROLEUM, INC.

 

RESTRICTED STOCK RIGHTS AWARD AGREEMENT

 

                                    , 200    

 

[Name and Address]

 

Dear                                              :

 

1. Restricted Rights Stock Award. Vintage Petroleum, Inc., a Delaware
corporation (the “Company”), hereby grants to you a base number of restricted
stock rights in the aggregate amount of              (“Base Number”), subject to
adjustment as set forth in Section 5 below (individually, a “RSR,” and
collectively, “RSRs”). Each RSR entitles you to receive one share of Common
Stock, par value $.005 per share, of the Company (“Restricted Shares”) at such
time as the restrictions described in Section 4(b) lapse as described in Section
5. This award is subject to your acceptance of and agreement to all of the
applicable terms, conditions, and restrictions described in the Company’s 1990
Stock Plan, as amended (the “Plan”), a copy of which is on file with, and may be
obtained from, the Secretary of the Company, and to your acceptance of and
agreement to the further terms, conditions, and restrictions described in this
Restricted Stock Rights Award Agreement (this “Award Agreement”). To the extent
that any provision of this Award Agreement conflicts with the expressly
applicable terms of the Plan, it is hereby acknowledged and agreed that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan. This award shall constitute an “Award” under the
Plan, and any capitalized terms used in this Award Agreement that are not
otherwise defined herein shall have the respective meanings provided in the
Plan.

 

2. Restricted Share Certificates. The Company shall register and issue a
certificate(s) for the Restricted Shares you become entitled to receive
hereunder in your name as soon as practicable after the restrictions described
in Section 4(b) lapse as described in Section 5. All certificates for Restricted
Shares delivered to you pursuant to this Award Agreement shall be subject to
such stop transfer orders and other restrictions as the committee of the Board
of Directors of the Company that administers the Plan may deem necessary or
advisable under the Plan and the rules, regulations and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Restricted Shares are then listed, and any applicable foreign, federal or state
securities laws.

 

3. Stockholder Rights Prior to Issuance of Restricted Shares. Neither you nor
any of your beneficiaries shall be deemed to have any voting rights, rights to
receive any dividends or other rights as a stockholder of the Company with
respect to any Restricted Shares covered by the RSRs until the date of issuance
by the Company of a certificate to you for such Restricted Shares.



--------------------------------------------------------------------------------

4. Restrictions.

 

(a) Your ownership of the RSRs shall be subject to (i) the restrictions set
forth in subsection (b) of this Section until such restrictions lapse pursuant
to the terms of Section 5 and (ii) the restrictions set forth in subsection (c)
of this Section until such RSRs shall be redeemed for the applicable Restricted
Shares or otherwise forfeited to the Company.

 

(b) At the time of your “Termination of Employment” (as defined in Section
10(b)), other than a Termination of Employment that occurs as a result of an
event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), all of your RSRs shall be forfeited to the Company
and all of your rights to receive any Restricted Shares in the future pursuant
to the RSRs shall automatically terminate without any payment of consideration
by the Company.

 

(c) You may not sell, assign, transfer or otherwise dispose of any RSRs or any
rights under the RSRs. No RSR and no rights under any such RSR may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company.

 

5. Lapse of Restrictions.

 

(a) The restrictions described in Section 4(b) shall lapse on the 65th day
following the close of the Performance Period with respect to the number of the
RSRs earned under this Award Agreement as follows:

 

The number of RSRs to be earned under this Award Agreement shall be based upon
the Company’s Total Stockholder Return as compared to the Total Stockholder
Return of the Company’s Peer Group during the Performance Period.

 

For this purpose, “Total Stockholder Return” shall be determined as follows,
expressed as a percentage:

 

Total Stockholder  =  Change in Stock Value

            Return             Beginning Stock Value

 

“Change in Stock Value” shall mean the Ending Stock Value minus the Beginning
Stock Value; “Beginning Stock Value” shall mean $100, invested in common stock
at the closing price on the New York Stock Exchange, American Stock Exchange or
Nasdaq, as the case may be, of one share of common stock for the last trading
day immediately prior to the first day of the Performance Period; “Ending Stock
Value” shall mean the closing price on the New York Stock Exchange, American
Stock Exchange or Nasdaq, as the case may be, of one share of common stock for
the last trading day immediately prior to the last day of the Performance
Period, multiplied by the sum of the number of shares represented by the
Beginning Stock Value initial $100 investment plus such additional shares
resulting from all dividends paid on common stock during the Performance Period
being treated as though they are reinvested on the applicable ex-dividend dates
at the applicable closing price on such dates. Shares used in determining Total
Stockholder Return shall be appropriately adjusted for stock splits and stock
dividends during the Performance Period.

 

2



--------------------------------------------------------------------------------

Following the Total Stockholder Return determination, the Company’s “Percentile
Rank” shall be determined as follows:

 

Percentile

       

Total number of companies in Peer
Group (including the Company)
minus Company Rank

--------------------------------------------------------------------------------

Rank

   =    Total number of companies in Peer
Group (excluding the Company)

 

“Company Rank” shall be determined by listing from highest Total Stockholder
Return to lowest Total Stockholder Return each company in the Peer Group
(including the Company) and counting down from the company with the highest
Total Stockholder Return (beginning with such company) to the Company’s
position.

 

The percent of Base Number of RSRs earned shall then be determined based on the
following chart:

 

If

--------------------------------------------------------------------------------

 

Percent of Base
Number of RSRs Earned

--------------------------------------------------------------------------------

Percentile Rank (“PR”) is less
than 25th percentile   Zero PR is equal to or greater than 25th
percentile; less than 50th
percentile  

Interpolate between:

25th percentile = 30%

50th percentile = 100%

PR is equal to or greater than 50th
percentile; less than 100th
percentile   PR times 2, capped at 150%

Company Rank is number 1

  200%

 

By way of illustration only, an example applying the above performance measure
to determine the number of RSRs earned utilizing a sample Peer Group of 16
companies (including the Company) is attached as Exhibit A hereto.

 

Following the lapse of such restrictions with respect to any RSRs, the Company
will issue you a certificate as provided in Section 2 of this Award Agreement
for the Restricted Shares covered by such RSRs in redemption of such RSRs.

 

If the restrictions described in Section 4(b) do not lapse pursuant to the terms
of this Section 5(a) prior to the 66th day following the close of the
Performance Period, all of your RSRs not otherwise earned pursuant to the terms
of this Section 5(a) shall be forfeited to the Company and all of your rights to
receive any Restricted Shares in the future pursuant to such RSRs shall
automatically terminate without any payment of consideration by the Company.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of subsection (a) of this Section 5, at the
time of the occurrence of any of the following events, the restrictions
described in Section 4(b) shall lapse with respect to the number of RSRs that
you would be entitled to as of the date of the occurrence of such event under
the conditions described in Section 5(a) if the Performance Period ended as of
the date of the occurrence of such event:

 

(1) Your death or “Disability” (as defined in Section 10(c)); or

 

(2) Your Termination of Employment, but only if such Termination of Employment
is the result of a dismissal or other action by the Company or any of its
Subsidiaries and does not constitute a “Termination for Cause” (as defined in
Section 10(a)).

 

Notwithstanding the provisions of subsection (a) of this Section 5, the
restrictions described in Section 4(b) shall lapse with respect to the Base
Number of RSRs at the time of the occurrence of a “Change of Control” (as
defined in the Plan) of the Company.

 

Following the lapse of the restrictions described in Section 4(b), the Company
will issue you a certificate as provided in Section 2 of this Award Agreement
for the Restricted Shares covered by such RSRs in redemption of such RSRs.

 

In the event of the occurrence of any of the above events described in this
Section 5(b), your right to any other RSRs shall be forfeited to the Company and
all of your rights to receive any Restricted Shares in the future pursuant to
such other RSRs shall automatically terminate without any payment of
consideration by the Company.

 

6. Agreement With Respect to Taxes; Share Withholding.

 

(a) You agree that (1) you will pay to the Company or a Subsidiary, as the case
may be, or make arrangements satisfactory to the Company or such Subsidiary
regarding the payment of, any foreign, federal, state, or local taxes of any
kind required by law to be withheld by the Company or any of its Subsidiaries
with respect to the RSRs awarded or the issuance of any Restricted Shares to you
and (2) the Company or any of its Subsidiaries shall, to the extent permitted by
law, have the right to deduct from any payments of any kind otherwise due to you
any foreign, federal, state, or local taxes of any kind required by law to be
withheld with respect to the RSRs awarded or Restricted Shares issued.

 

(b) With respect to withholding required upon the lapse of restrictions or upon
any other taxable event arising as a result of the RSRs awarded or the issuance
of Restricted Shares to you, you may elect, subject to the approval of the
committee of the Board of Directors of the Company that administers the Plan, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Restricted Shares having a Fair Market Value on the date the tax is to
be determined equal to the minimum statutory total tax which could be withheld
on the transaction. All such elections shall be irrevocable, made in writing,
signed by you, and shall be subject to any restrictions or limitations that such
committee, in its sole discretion, deems appropriate.

 

4



--------------------------------------------------------------------------------

7. Adjustment of Shares. In the event of any change affecting the shares of
Common Stock of the Company by reasons of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares, or other corporate change, or any distributions to stockholders, the
number of Restricted Shares subject to the RSRs awarded to you under this Award
Agreement shall be adjusted as provided in Section 12 of the Plan.

 

8. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Restricted Shares received pursuant to this Award
Agreement except pursuant to an effective registration statement under the U.S.
Securities Act of 1933, as amended, or pursuant to an applicable exemption from
such registration. Unless a registration statement relating to the Restricted
Shares issuable upon the lapse of the restrictions on the RSRs pursuant to this
Award Agreement is in effect at the time of issuance of such Restricted Shares,
the certificate(s) for the Restricted Shares shall contain the following legend:

 

The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws. These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.

 

9. Transfer Taxes. The Company shall pay all original issue and transfer taxes
with respect to the issue and transfer of the Restricted Shares to you pursuant
to this Award Agreement and all other fees and expenses necessarily incurred by
it in connection therewith.

 

10. Certain Definitions. As used in this Award Agreement, the following terms
shall have the respective meanings indicated:

 

(a) “Termination for Cause” shall mean a Termination of Employment as a result
of (1) your willful and continued failure substantially to perform your duties
(other than any such failure resulting from your incapacity due to physical or
mental illness), (2) your conviction for a felony, proven or admitted fraud,
misappropriation, theft or embezzlement by you, your inebriation or use of
illegal drugs in the course of, related to or connected with the business of the
Company or any of its Subsidiaries, or your willful engaging in misconduct that
is materially injurious to the Company or any of its Subsidiaries, monetarily or
otherwise, or (3) if you have entered into an employment agreement or contract
with the Company or any of its Subsidiaries, any other action or omission that
is identified in such agreement or contract as giving rise to “Cause” for the
termination of your employment with the Company or any of its Subsidiaries. For
this purpose, no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of
Company or any of its Subsidiaries.

 

(b) “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Subsidiaries for any reason other than
your death or Disability.

 

5



--------------------------------------------------------------------------------

(c) “Disability” shall mean a physical or mental impairment of sufficient
severity such that, in the opinion of a physician selected by the Company, you
are unable to continue to serve as an employee of the Company or any of its
Subsidiaries.

 

(d) “Peer Group” shall mean those companies identified on Exhibit B hereto;
provided, however, in the event that a company in the Peer Group is no longer in
existence or does not have a class of common stock that is listed on the New
York Stock Exchange, American Stock Exchange or Nasdaq on the last day of the
Performance Period (or on the last day of Performance Period as so modified upon
the occurrence of any of the events described in Section 5(b)(1) or 5(b)(2)),
such company shall be replaced automatically with a company identified on
Exhibit B hereto under the caption “Alternate Companies for Peer Group,” in the
order listed; provided, that the replacement company shall be in existence and
its common stock so listed on the last day of the Performance Period being
measured and the committee of the Board of Directors of the Company that
administers the Plan shall have not determined, in its sole discretion, that
some unusual or extraordinary circumstance exists or has occurred that makes it
inappropriate to include such replacement company in the Peer Group; and
provided, further, in the event that the Alternate Companies for Peer Group list
has been exhausted, the committee of the Board of Directors of the Company that
administers the Plan may, in its sole discretion, replace such company with
another company of its choosing or reduce the size of the Peer Group.

 

(e) “Performance Period” shall mean the period that commences on
                        , 200    , and ends on                         ,
200    .

 

If you accept this Restricted Stock Rights Award and agree to the foregoing
terms and conditions, please so confirm by signing and returning the duplicate
copy of this Award Agreement enclosed for that purpose.

 

VINTAGE PETROLEUM, INC.

 

By:                                                                  

        Name:                                                     

        Title:                                                        

 

The foregoing Restricted Stock Rights Award is accepted by me as of
                            , 200    , and I hereby agree to the terms,
conditions, and restrictions set forth above and in the Plan.

 

___________________________________

 

6